Citation Nr: 0309346	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  99-16 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic peripheral 
neuropathy in the upper and lower extremities as a result of 
inservice cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from September 30, 1942 to 
October 14, 1945.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran provided testimony at a videoconferenced hearing 
before the undersigned Veterans Law Judge in January 2000, a 
transcript of which is of record. 

The Board remanded the case in January 2001 for development 
of the evidence.  To a great extent, the requested, available 
evidence was obtained either by the veteran or VA and was 
introduced into the claims file.  The RO provided the veteran 
with a Supplemental Statement of the Case (SSOC) in June 2002 
and the case was returned to the Board.

Upon reviewing the evidentiary record, the Board requested a 
medical expert opinion from a physician in the VA Veterans 
Health Administration (VHA) in February 2003, as set forth in 
VHA Directive 2000-049 dated December 13, 2000, and pursuant 
to the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097 (2000) (codified as 
amended at 38 U.S.C.A. § 5103A (West 2002)); 38 U.S.C.A. § 
7109 (West 1991); and 38 C.F.R. § 20.901 (2002).  

The written VHA opinion was received in March 2003.  The 
opinion was then referred to the veteran's representative in 
order to submit additional evidence or argument.  The 
veteran's representative indicated that the veteran had no 
further evidence to present.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
appeal is of record.

2.  The veteran had repeated exposure to severe cold in 
service.

3.  Credible evidence and expert medical opinion associate 
the veteran's current peripheral neuropathy in his upper and 
lower extremities with inservice cold injury.



CONCLUSION OF LAW

Chronic peripheral neuropathy of the upper and lower 
extremities was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5103 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date. See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well- 
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A (West 2002).

VA has also issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), the Board's remand, and letters, most particularly, 
the June 2001 letter, sent to the veteran informed him of the 
information and evidence needed to substantiate his claim for 
service connection for peripheral neuropathy due to alleged 
cold injury and complied with the VA's notification 
requirements.  The RO supplied the veteran with the 
applicable regulations in the SOC and SSOC.  The Board also 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issue on appeal has been obtained.  The veteran also 
expressed his understanding, and to considerable extent acted 
upon his understanding, in acquiring clinical and other 
records and evidence that was within his capacity to obtain, 
and in turn, VA obtained that which it could; the veteran 
expressed his clear understanding as to relative 
responsibility in that regard pursuant to the mandates of 
Quartuccio v. Principi,16 Vet. App. 183 (2002).

The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim, and, in light of the decision below, it is 
obvious to the Board that the evidence of record provides 
sufficient information to adequately evaluate the veteran's 
claim for entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.  Moreover, the 
claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).


Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310 (2002).  When there is 
aggravation of a nonservice-connected condition which is 
proximately due to or the result of service-connected disease 
or injury, the claimant will be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  [However, the Board parenthetically notes that 
in this case, because the issue can be adequately resolved in 
a direct manner, there is no need to hypothesize as to any 
relationship between the current claimed peripheral 
neuropathy disability and the long standing service-connected 
fibrositis of the knees].

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA decision-makers have the 
responsibility to assess the credibility of evidence and to 
determine the degree of weight to give the evidence, as well 
as the discretion to accept or reject pieces of evidence, 
provided that sufficient reasons and bases are set forth 
explaining such actions.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993). 

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's, depending 
on factors such as reasoning employed by the physicians, and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  See also Smith v. Derwinski, 1 Vet. App. 235, 
237 (1991).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In the regulations implementing the VCAA, competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1)).  Further, competent medical evidence 
is defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2); 
See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Evidence that is simply information recorded by a medical 
examiner and that is not enhanced by any additional medical 
comment by that examiner is not competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim." Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


Factual Background

The veteran's separation documents reflect that his World War 
II service was in the Ardennes, Rhineland and Central Europe 
as an airplane mechanic and gunner.  Available service 
medical records show that the veteran was seen in service for 
tinea.  

Clinical and treatment abstracts obtained from a VA medical 
center from September and October 1946 show complaints 
referable to bilateral knee and back pain and cracking in his 
joints aggravated by damp cool weather.  

The veteran indicated that he had been seen for knee problems 
by Dr. (S) in September 1945.  Although records are not 
available, a report from Dr. (S) in May 1950 was that he 
recalled that "there were no special findings" and his 
records were without data as to his knees.

A VA examination dated in July 1950 shows that the veteran 
reported having had "frost bite of the knees in service" with 
knee stiffness, aching and cracking ever since.  The veteran 
recalled on the orthopedic examination that he had been in a 
bombing situation over Germany when the electrical apparatus 
went out on the plane and he had developed chilling in the 
knees and legs as the temperature was about 56 degrees below 
zero.  The veteran complained of stiffness, swelling and pain 
in his knees with cracking, as well as ankle pain.  Diagnosis 
was made of chronic fibrositis of the knees manifested by the 
presence of crepitus.  

In August 1950, service connection was granted for chronic 
fibrositis of both knees.

The veteran has submitted a copy of a detailed handwritten 
log/list of all of his missions with temperature, troubles 
encountered, etc., noted.  

The veteran has submitted three detailed statements from 
service comrades who flew with him under the circumstances he 
has described.  All of these corroborated his allegations 
concerning cold injury and exposure in service, and included 
their own personal observations of the discoloration of his 
legs and feet. 

VA clinical records since 1998 show peripheral neuropathy of 
the extremities.  These records make repeated references as 
well to the veteran's recurrent, reported history of 
frostbite.  Some care-givers have seemed to attribute the 
veteran's peripheral neuropathy to the inservice frostbite 
and/or the basic underlying cold which caused the frostbite.  

At the videoconferenced hearing before the undersigned 
Veterans Law Judge, the veteran testified as to his inservice 
exposure to severe cold in service and symptoms thereafter as 
well as to treatment after service.  He also testified that 
in the 1980's and into the early 1990's he was seen by two 
private doctors and diagnosed as having peripheral 
neuropathy.  

Subsequent attempts to obtain these private treatment records 
through all reasonable avenues were fruitless.  

The veteran underwent VA compensation examination in December 
2001 and was diagnosed as having peripheral neuropathy in his 
upper and lower extremities.  The examiner opined that the 
veteran's peripheral neuropathy was not likely to be the 
result of alleged inservice frostbite.

Attempts to obtain additional VA clinical records 
particularly from soon after service separation, have also 
been unproductive.  The veteran provided copies of VA 
hospital cards showing that he had applied for VA care in 
September 1946.  The cards themselves are nonspecific as to 
the care requested or provided or the nature of the 
disability involved.

The veteran's wife has recently provided a statement to the 
effect that she has known him since 1930 and has been married 
to him since 1944; that he had told her of his injuries 
during the war; that he has had care for his legs, feet and 
back, and has complained of pain; and that he has been 
treated by VA and others for these complaints ever since 
service.  

After reciting a summary of the above evidence, the Board's 
request for a VAH medical expert opinion was as follows:

In light of the foregoing, the Board requests that 
you provide an opinion as to the following: 

If one accepts as credible the veteran's 
allegations of exposure to extreme cold while 
flying in service, what is the degree of 
probability that his current peripheral neuropathy 
is due to frostbite of service origin?  In the 
alternative, regardless of any exposure to cold, 
what is the degree of probability that his current 
peripheral neuropathy began in or is otherwise due 
to any incident of service? 

The VHA medical expert's neurological opinion in response was 
as follows:

1.  The veteran claimant, honorably served from 
September 30, 1942 to October 14, 1945, as a flight 
engineer-gunner on a B-17 bomber during 31 high-
altitude bombing missions between January 21, 1944 
and May 23, 1945, with a total of 1,200 hours 
flying time.  In his personal flight log, the 
veteran documented his exposure to extreme cold on 
5 missions.

   1.  Krefield, Germany  -December 31, 1944 at - 
45 degrees Celsius
   2.  Cologne, Germany  -January 10, 1945 at - 55 
degrees Celsius
   3.  Sterkrade, Germany  -January 22, 1945 at - 
45 degrees Celsius
   4.  Berlin, Germany  -February 3, 1945 at -44 
degrees Celsius
   5.  Luneberg, Germany - April 2, 1945 at -42 
degrees Celsius

2.  Frost bite tissue injury occurs at temperatures 
lower than - 6 degrees Celsius.  Nearly 90% of 
frostbite injuries occur in the peripheral 
extremities.  Nerves muscles and blood vessels are 
most susceptible.  Bones and tendons are highly 
resistant to cold injury, with connective tissue 
and skin showing moderate resistance to cold.

3.  Affidavits from three members of the veteran's 
flight crew fully support the veteran's testimony 
and flight log documentation of his exposure to 
extreme cold for periods of 15 minutes to 45 
minutes, when he was outside the aircraft without 
adequate protection of any kind in order to eject 
the bomb load, which was jammed between the bomb 
bay doors, using his unprotected hands, legs and 
feet.  The co-pilot's affidavit stated: "on several 
occasions, I saw (the veteran's) discolored feet 
and legs...(the veteran) is entitled to a high 
percentage of disability...Few people risk permanent 
injury or death to save others...(the veteran) did!"

4.  The veteran's wife sent a certified letter 
dated January 25, 2001, stating that she had known 
him since he was age 9, and she age 7.  They were 
married in 1944.  She wrote: "Since the war, my 
husband has been in constant pain and discomfort...I 
remember (him) telling me about being injured 
during the war....I knew he sought treatment for his 
legs and back." 

5.  VA medical records document the veteran's 
complaints of pain in both knees and in his back on 
September 23, 1946.  His claim for disability was 
denied on January 3, 1947.  An orthopedic 
examination on July 20, 1950 awarded service 
connection for "frostbite of the knees in service, 
based on a diagnosis of chronic fibrositis of the 
knees, manifested by crepitus."  No sensory 
examination was documented, but it was clearly 
impossible, in this case, for this patient to get 
frostbite injury of the knees without accompanying 
cold injury of the distal lower extremities.

6.  Dr. (S)'s 1950 VA Report of Physical 
Examination documented the veteran's complaint of 
"stiffness, swelling, aching and cracking of both 
knees.  My ankles pain also."  No sensory 
examination was documented.

7.  The veteran claimant was shown to have chronic 
demyelinatory axonopathy on electromyography and 
nerve conduction studies on July 20, 1998, 
attributed in part to Vitamin B12 deficiency (132 
pg/ml).  He began treatment with Vitamin B12, but 
his neuropathy did not improve; no antibodies to 
gastric parietal cells were found.  Toxic 
neuropathy from painting automobiles was also 
suggested, but the veteran himself never painted 
cars.  He was a paint salesman and later owned a 
paint store.  It was never documented that this 
patient had abused alcohol or had developed 
diabetes mellitus.

8.  The VA examination on December 10, 2001, showed 
the veteran had developed generalized muscular 
atrophy in all extremities, with decreased 
perception of pain, vibratory and joint position in 
the distal lower extremities with variable sensory 
findings in both upper extremities.

9.  The VA Adjudication Manual (M21-1, part VI) 
dated August 25, 1996 establishes the following 
standards for cold injury:

     a.  Exposure to dry cold (temperatures well 
below freezing) causes frostbite...The physical 
effect of exposure may be acute or chronic, with 
immediate or latent manifestations.  The fact that 
the immediate effects of cold injury may have been 
characterized as "acute" or 'healed" does not 
preclude development of disability at the original 
site of injury many years later.

     b.  Service connection for these residuals may 
be in order if they arise in the area of a cold 
injury incurred during military service unless an 
intercurrent nonservice-connected cause is 
determined.  The fact that a nonservice-connected 
systemic disease that could produce similar 
findings is present or that other areas of the body 
not affected by the cold injury have similar 
findings does not necessarily preclude service 
connection in the cold injured areas.  When 
considering the possibility of intercurrent causes, 
reasonable doubt as defined in 38 CFR 12.3.102 will 
always be resolved in the veteran's favor. 

10.  Based on a thorough review of the available 
records as documented in this case, I strongly 
recommend that the veteran claimant be awarded 
service connection for peripheral neuropathy as a 
result of frostbite injury by exposure to extreme 
cold while flying combat missions over Germany in 
1944-1945.




Analysis

In this case, the record establishes a current diagnosis of 
peripheral neuropathy of the upper and lower extremities.  
Although the veteran's actual service records are sparse, the 
available evidence including his own testimony (backed-up by 
his personal annotated flight logs) and that of his wife and 
several service comrades, confirms that he was exposed to 
several instances of specific and unequivocally acknowledged 
severe cold in service while on bombing expeditions in 
Germany.  

The Board is required to assess the credibility of the 
evidence and the provider thereof.  In this case, the Board 
finds the evidence of record, to include the written and oral 
statements by the veteran, his spouse and fellow service 
personnel, to be entirely credible.  And moreover, this 
evidence is consistent with the other objective clinical data 
of record and the information generally available on the 
nature of the circumstances of service in the Ardennes and 
the Rhineland during that period of time.  Also of great 
benefit isthe veteran's own flight log, annotating dates and 
altitudes along with weather conditions (i.e., temperature), 
as cited by the VHA opiner.  Further, in keeping with M21 
guidelines (see as cited by the VHA opinion), there is no 
apparent intercurrent cause which would adequately account 
for the peripheral symptoms alleged to be due to inservice 
cold exposure.

There is an informed, affirmative medical opinion linking the 
current clinical findings of peripheral neuropathy to service 
and the cold exposure therein.  Of the opinions of record, 
the recent VHA opinion seems to best conform with the record 
and is accorded the most probative value.  That opinion 
clearly confirms a current diagnosis of peripheral neuropathy 
which the examiner concludes is due to inservice cold 
exposure.  

The Board finds that this is an entirely valid basis for 
resolving all doubt in the veteran's favor and service 
connection is warranted for peripheral neuropathy of the 
upper and lower extremities as a result of inservice cold 
injury.


ORDER

Service connection for chronic peripheral neuropathy in the 
upper and lower extremities as a result of inservice cold 
injury is granted.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

